UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street Columbus, Indiana 47201 (Address of principal executive offices) (Zip code) Mark D. Foster Kirr, Marbach & Company, LLC 621 Washington Street Columbus, Indiana 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2008 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. K I R R ,M A R B A C HP A R T N E R S V A L U EF U N D SCHEDULE OF INVESTMENTS DECEMBER 31, 2007 (UNAUDITED) Number Number of Shares Value of Shares Value COMMON STOCKS - 98.8% Telecommunication Services - 1.7% 60,520 Sprint Nextel Corp. $ 794,628 Consumer Discretionary - 18.8% 17,275 Carnival Corp. - f $ 768,565 Utilities - 3.5% 46,067 CBS Corp. - Class B 1,255,326 43,100 Mirant Corp.* 1,680,038 59,720 Cooper Tire & Rubber Co. 990,158 40,082 Dollar Tree Stores, Inc.* 1,038,925 TOTAL COMMON STOCKS (Cost $39,492,909) 47,188,853 44,930 Liberty Media Corp. - Interactive - Class A* 857,264 26,260 Time Warner Cable - Class A* 724,776 Principal 44,653 Toll Brothers, Inc.* 895,739 Amount 33,143 WABCO Holdings, Inc. 1,660,133 SHORT TERM INVESTMENTS - 3.8% 29,930 Williams-Sonoma, Inc. 775,187 8,966,073 U.S. Governement Agency Issue - 3.7% $ 1,756,000 FHLB Discount Note, 01/02/08, 2.99% 1,755,856 Energy - 8.2% 74,020 Cal Dive International, Inc.* 980,025 Variable Rate Demand Notes** - 0.1% 17,700 Chevron Corp. 1,651,941 48,273 Wisconsin Corporate Central Credit Union, 4.59% 48,273 64,100 Rosetta Resources, Inc.* 1,271,103 3,903,069 TOTAL SHORT TERM INVESTMENTS (Cost $1,804,129) 1,804,129 Financials - 6.5% Total Investments(Cost $41,297,038) - 102.6% 48,992,982 31,500 CIT Group, Inc. 756,945 31,450 Federated Investors, Inc. 1,294,482 Other Liabilities in Excess of Assets - (2.6)% (1,264,442) 39,740 MoneyGram International, Inc. 610,804 39,690 Sovereign Bancorp, Inc. 452,466 TOTAL NET ASSETS - 100.0% $ 47,728,540 3,114,697 * - Non-income producing security. Healthcare - 10.1% ** - Variable rate security as of December 31, 2007. 21,630 Analogic Corp. 1,464,784 ADR - American Depository Receipt. 22,140 AstraZeneca PLC - ADR 948,035 f - Foreign security. 30,300 CIGNA Corp. 1,628,019 18,102 Covidien Ltd. 801,738 4,842,576 Industrials - 23.5% 26,125 Atlas Air Worldwide Holdings, Inc.* 1,416,498 15,690 Canadian Pacific Railway Ltd. - f 1,014,202 47,500 EMCOR Group, Inc.* 1,122,425 77,201 Federal Signal Corp. 866,195 35,499 Heartland Express, Inc. 503,376 31,260 KBR, Inc.* 1,212,888 43,310 Owens Corning, Inc.* 875,728 19,651 Portfolio Recovery Associates, Inc. 779,555 41,150 Titan International, Inc. 1,286,349 10,292 Tyco International Ltd. - f 408,078 32,084 URS Corp.* 1,743,124 11,228,418 Information Technology - 18.2% 38,329 Agilent Technologies, Inc.* 1,408,208 69,098 AVX Corp. 927,295 58,685 Intel Corp. 1,564,542 48,611 Microsoft Corp. 1,730,552 43,650 Olympus Corp. - ADR 1,805,155 76,520 RealNetworks, Inc.* 466,007 21,062 Tyco Electronics Ltd. - f 782,032 8,683,791 Materials - 8.3% 28,425 International Flavors & Fragrances, Inc. 1,368,095 26,475 Lubrizol Corp. 1,433,886 56,970 Solutia, Inc. (when-issued)* 1,173,582 3,975,563 The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Kirr, Marbach Partners Value Fund Cost of investments $41,297,038 Gross unrealized appreciation 10,510,980 Gross unrealized depreciation (2,815,036) Net unrealized appreciation / (depreciation) $7,695,944 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kirr, Marbach Partners Funds, Inc. By (Signature and Title)/s/ Mark Foster Mark Foster, President Date2/19/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Mark Foster Mark Foster, President Date2/19/08 By (Signature and Title)* /s/ Mickey Kim Mickey Kim, Treasurer Date2/19/08
